—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
*821Petitioner, an inmate, was charged in two misbehavior reports with disobeying a direct order, failing to follow facility regulations and staff directions and two counts of creating a disturbance in violation of certain prison disciplinary rules. The charges stemmed from petitioner’s alleged misconduct while being transported to a medical appointment. Following a hearing, petitioner was found guilty of one count of creating a disturbance.* The misbehavior report written by Correction Officer E. Gokey, who witnessed the incident, stated that petitioner was in a holding area with approximately 37 other inmates and, when informed that he was to be fully handcuffed, petitioner became “extremely argumentative” and had to be placed in a separate room. This, together with the corroborative testimony presented at the hearing, provided substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of McMillian v Goord, 252 AD2d 646). Furthermore, we ascertain no error or inconsistency in the determination finding petitioner not guilty of the remaining charges. We have reviewed petitioner’s remaining contentions, including his claims that he was denied the right to call a witness and that the misbehavior reports were fabricated, and find them to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Initially, petitioner also was charged with attempting to escape; however, this charge was dropped prior to the commencement of the disciplinary hearing.